70 F.3d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Tatiana GOMEZ, Defendant-Appellant.
No. 95-50136.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1995.*Decided Nov. 9, 1995.

Before:  GOODWIN, PREGERSON, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Tatiana Gomez appeals her sentence under the Sentencing Guidelines for her guilty plea conviction to possession with intent to distribute cocaine in violation of 21 U.S.C. Sec. 841(a)(1).  Gomez contends that the district court erred in refusing to grant her a downward departure for her alleged aberrant behavior in committing the instant offense.  The district court, however, recognized its discretion to depart at the sentencing hearing when it stated:  "if there's a truly aberrant behavior, the court can depart ... [but] the question is, whether it's proper to exercise the discretion to do so, and I do not believe it is in this case."   We lack jurisdiction to review the district court's discretionary decision not to depart downward.  See United States v. Burnett, 16 F.3d 358, 361 (9th Cir.1994).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3